Citation Nr: 1027767	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for bilateral foot fungus.  

3.  Entitlement to service connection for right knee disability.  

4.  Whether new and material evidence has been received to reopen 
the claim for service connection for right shoulder disability, 
and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen 
the claim for service connection for low back disability, and if 
so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of hepatitis, and 
if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2006, a statement of the case 
was issued in October 2006, and a substantive appeal was received 
in October 2006.  For the claims to reopen, the current appeal 
stems from July 2005 attempts to reopen.  Issues of service 
connection for right and left foot cold injury were appealed by 
the Veteran but in October 2007, the RO granted service 
connection.  Accordingly, those issues are no longer on appeal.  
The Veteran had initiated appeals concerning yet other issues in 
March 2006, but he did not perfect appeals of those decisions.  
Accordingly, those issues are not for appellate consideration.

The issues of service connection on the merits for right knee 
disability, right shoulder disability, low back disability and 
residuals of hepatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The law prohibits service connection for the Veteran's 
current depression as it is due to substance abuse.

2.  The Veteran's current bilateral foot fungus was manifest in 
service.  

3.  The RO denied service connection for right shoulder injury in 
April 1988.  The Veteran was notified of that decision and did 
not appeal.  

4.  The evidence received since the RO's April 1988 decision 
raises reasonable possibility of substantiating the claim.

5.  The RO denied service connection for low back strain in April 
1988.  The Veteran was notified of that decision and did not 
appeal.  

6.  The evidence received since the RO's April 1988 decision 
raises a reasonable possibility of substantiating the claim.

7.  The RO denied service connection for hepatitis in April 1988.  
The Veteran was notified of that decision and did not appeal.  

8.  The evidence received since the RO's April 1988 decision 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for service connection for bilateral foot fungus 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The RO's April 1988 decision denying service connection for 
right shoulder injury is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has not been received; the claim 
for service connection for right shoulder disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  The RO's April 1988 decision denying service connection for 
low back strain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

6.  New and material evidence has not been received; the claim 
for service connection for low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  The RO's April 1988 decision denying service connection for 
residuals of hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

8.  New and material evidence has not been received; the claim 
for service connection for residuals of hepatitis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice for the 
depression and foot fungus claims by a letter dated in August 
2005.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  It also complied with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), containing notice 
regarding effective date and degree of disability; and with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), concerning notice required 
to reopen a claim.

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2007; 
obtained medical opinions as to the etiology of claimed 
disabilities; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



Pertinent criteria

	Service connection 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  No 
compensation shall be paid for a disability which is a result of 
the Veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

	Finality and new and material evidence requirements

Prior unappealed RO rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting new 
and material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

For the purpose of determining if evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

If the RO improperly reopens a claim but denies it and the 
Veteran then appeals the denial to the Board, the proper course 
for the Board to take would be to hold that new and material 
evidence has not been received to reopen it.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (held that pursuant to 38 U.S.C.A. §§ 5108 
and 7104(b), Board has a legal duty to consider the new and 
material issue regardless of the RO's actions.  If the Board 
adjudicates the claim on its merits without resolving the new and 
material evidence issue, its actions violate its statutory 
mandate.  Similarly, once the Board finds that there is no new 
and material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case.  Furthermore, the 
appellant is not prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question involves 
the same matter as the RO's merits determination.)  

Depression

The Veteran has appealed the denial of service connection for 
depression.  He told a VA psychiatric examiner in April 2007 that 
he was treated for depression in service, and psychiatric 
treatment in service is shown, but the examiner in April 2007 
noted that he had been treated for drug use at the time.  The 
examiner thoroughly reviewed his history and symptoms and the 
results of psychological tests.  He also examined the Veteran and 
found his diagnoses to be alcohol abuse, cocaine abuse, and a 
substance induced mood disorder with psychotic features.  
Apparently the Veteran seeks service connection for depression 
due to alcohol and cocaine abuse and a substance induced mood 
disorder.  However, service connection for these is prohibited, 
as the law indicates that no compensation shall be paid for any 
disability which is a result of a Veteran's own willful 
misconduct or abuse of alcohol or drugs.  Accordingly, service 
connection is denied for depression.  

Foot fungus

The Veteran has appealed the RO's denial of service connection 
for foot fungus.  He was seen for a fungal infection of his feet 
in service in August 1976.  On VA examination in January 1988, 
the Veteran stated that he had chronic athlete's foot and the 
examination revealed scaling and maceration between his toes.  On 
VA examination in March 2007, the Veteran indicated that he had 
had recurrent fungal infection of his skin and toenails of his 
feet.  The examiner noted that he had a fungal infection between 
his 3rd and 5th toes bilaterally and of all of his toenails of 
both feet.  Based on the above, the Board will concede service 
connection for foot fungus.  It was manifest in service and has 
continued since service as supported by the January 1988 and 
March 2007 VA examination reports.  Reasonable doubt as to 
chronicity since service is resolved in the Veteran's favor.  

Right shoulder

The RO denied service connection for right shoulder injury in 
April 1988.  Service treatment records showed treatment for a 
right shoulder injury.  On VA examination in January 1988, the 
service injury was noted.  Additionally, the Veteran's right 
shoulder was examined, and it was found to have no atrophy or 
abnormalities and a complete range of motion.  The impression was 
a history of right shoulder injury.  

In the April 1988 rating decision, the RO denied service 
connection for right shoulder injury as a condition which had 
resolved without residual disability resulting.  In other words, 
it denied service connection on the basis of an absence of a 
showing of a current disability.  The RO notified the Veteran of 
its decision by letter dated in April 1988.  He did not appeal; 
therefore, the April 1988 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran applied to reopen his claim in July 2005.  Since 
then, new and material evidence has been received.  A December 
2006 VA examination report suggests an impression of an 
acromioclavicular separation of the right shoulder in 1975 with 
minimal objective findings currently.  Previously, there had been 
no evidence of current right shoulder disability.  This evidence 
makes up for the evidentiary defect previously existing.  
Accordingly, the claim is reopened.  Evans v. Brown, 9 Vet. App. 
273 (1996); 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.



Low back disability

The RO denied service connection for low back strain in April 
1988.  Service treatment records showed treatment for low back 
strain.  On VA examination in January 1988, the Veteran reported 
recurrent episodes of stiffness of his lumbosacral area.  The 
examination was normal.  

In the April 1988 rating decision, the RO denied service 
connection for low back strain as a condition which had resolved 
without residual disability resulting.  In other words, it denied 
service connection on the basis of an absence of a showing of a 
current disability.  The RO notified the Veteran of its decision 
by letter dated in April 1988.  He did not appeal; therefore, the 
April 1988 rating decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The Veteran applied to reopen his claim in July 2005.  A VA 
examination in December 2006 revealed an impression of chronic 
lumbosacral strain.  There were X-rays showing disc space 
narrowing at L4-5 and L5-S1, and spondylolysis at L5, moreover.  

New and material evidence has been received to reopen the claim 
for service connection for low back disability.  The Veteran had 
previously lacked a showing of a current low back disability, and 
now, this is shown.  Accordingly, the claim is reopened.  Evans; 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

Residuals of hepatitis

The RO denied service connection for hepatitis in April 1988.  
Service treatment records showed treatment for hepatitis.  
However, on VA examination in January 1988, the Veteran's abdomen 
was soft, flat, and nontender, with no abnormal masses felt.  His 
liver was not palpable.  Residuals of hepatitis were not 
diagnosed.  

In the April 1988 rating decision, the RO denied service 
connection for hepatitis as a condition which had resolved 
without residual disability resulting.  In other words, it denied 
service connection on the basis of an absence of a showing of a 
current disability.  The RO notified the Veteran of its decision 
by letter dated in April 1988.  He did not appeal; therefore, the 
April 1988 rating decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The Veteran applied to reopen his claim in July 2005.  After VA 
evaluation in July 2005, he was assessed with chronic hepatitis 
C.  In light of this evidence, the claim is reopened.  It makes 
up for an evidentiary defect which was previously in existence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

Service connection for depression is denied.

Service connection for bilateral foot fungus is granted.

New and material evidence having been submitted, the claim for 
service connection for right shoulder disability is reopened.  

New and material evidence not having been submitted, the claim 
for service connection for low back disability is reopened.  

New and material evidence having been submitted, the claim for 
service connection for residuals of hepatitis is reopened.  


REMAND

In August 2002, the Veteran had requested VA to obtain VA medical 
records of treatment he had received from the San Antonio, Texas 
VA Medical Center since 1982.  No request for such records was 
ever made by the RO.  Information in those records could have a 
bearing on the Veteran's claims, and VA is in constructive 
possession of its own medical records.  Bell v. Derwinski, 2 
Vet.App. 611 (1992).  Attempts should be made to obtain all 
outstanding VA medical records.  
Thereafter, schedule VA examinations, as indicated below, for any 
disabilities at issue that additional VA medical records make 
mention of.  Additionally, schedule the Veteran for a VA 
examination for hepatitis as indicated below, as the VA examiner 
who rendered a nexus opinion on the hepatitis claim in 2007 could 
not find the Veteran's service treatment records, which show 
in-service hepatitis.  VA examinations were conducted during the 
course of the claims, but informed examinations are required.  
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA 
medical records of treatment the Veteran 
has received, including from the San 
Antonio, Texas VA Medical Center from 1982 
to the present.  

2.  Thereafter, schedule the Veteran for a 
VA examination for hepatitis and for any 
other claimed disability that is mentioned 
in any additional records obtained.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary special studies or tests are to 
be accomplished.  

The examiner should provide an opinion as 
to the diagnosis of all hepatitis 
disorders found to be present.  The 
examiner should also provide an opinion as 
to the diagnosis of any other disability 
examined for and found to be present.  

The examiner also should provide an 
opinion as to whether it is at least as 
likely as not (a probability of at least 
50 percent) that any current hepatitis 
disorder had is onset during active 
service or is related to any in-service 
finding or event.  The examiner also 
should provide an opinion as to whether it 
is at least as likely as not that any 
other current disability examined for had 
is onset during active service or is 
related to any in-service finding or 
event.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
cannot respond without resorting to 
speculation, he or she should so indicate 
this and explain the reason why an opinion 
would be speculative.  

3.  Thereafter, readjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


